DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Cui et al. (US 11039474) discloses col. 9 line 16, the NACK message may further include a channel reservation signal for reserving a channel for the network node in the same Maximum Channel Occupancy Time, however, Cui does not teach “receiving an indication of a reservation configuration to transmit a reservation signal according to a condition, the reservation signal reserving resources for a packet from a resource pool configured according to a pre-reservation resource pattern, the reservation signal sharing resources from the resource pool configured according to the pre-reservation resource pattern”.
Gulati et al. (US 11006446) discloses Fig. 15 and Fig. 16, however, Gulati does not qualify as a prior art
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNSOOK CHOI whose telephone number is (571)270-1822.  The examiner can normally be reached on 8am-4:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EUNSOOK CHOI/Primary Examiner, Art Unit 2467